Exhibit 10.2



AMENDED AND RESTATED EMPLOYEE CONFIDENTIALITY AND NON-COMPETITION
AGREEMENT


THIS AMENDED AND RESTATED EMPLOYEE CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
is made as of May 11, 2015, by the undersigned employee (hereinafter called
“Employee”) of American Realty Capital Properties, Inc. (together with all other
affiliated and/or related entities of the foregoing, the “Employer'' or the
“Company”) a Maryland corporation, and supersedes and replaces that certain
EMPLOYEE CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (the “Original
Agreement”) entered into by Employee and the Company on December 16, 2014 and
shall be effective as of December 16, 2014.


WHEREAS, prior to employment by Employer, Employee understood and agreed that an
agreement containing restrictive and other provisions of the type hereinafter
set forth would be entered into by Employee as an ancillary part of the taking
of such employment and Employee is in fact herein entering into such an
agreement;


WHEREAS, Employee understands that at various times Employee may be performing
services for the benefit of any one or more of the entities comprising the
Employer even though Employee may actually be an employee of only one or less
than all of such entities or individuals;


WHEREAS, Employee understands and agrees that Employee will be an employee at
will without employment or any right of employment for any fixed or particular
time period or term notwithstanding that Employee's compensation arrangements
now or in the future may be based upon a stated time period or time basis which
will not in any way constitute any agreement or understanding that Employee is
or will be employed for that or any other particular time period or for any
fixed term, and at all times Employee will remain and be, in fact, an employee
at will.


NOW, THEREFORE, with intent to be legally bound, as an ancillary part of the
taking of said employment and in consideration thereof, Employee agrees as
follows:


1. CONFIDENTIAL AND PROPRIETARY INFORMATION OF EMPLOYER


The Employee recognizes and acknowledges that certain assets of the Employer
constitute Confidential Information. The term “Confidential Information” as used
in this Agreement shall include all information which is known only to the
Employee or the Employer, other employees of the Employer, or others in a
confidential relationship with the Employer, and relating to the Employer's
business including, without limitation, information regarding clients,
customers, pricing policies, methods of operation, proprietary Employer
programs, sales products, profits, costs, markets, key personnel, formulae,
product applications, technical processes, and trade secrets, as such
information may exist from time to time, which the Employee acquired or obtained
by virtue of work performed for the Employer, or which the Employee may acquire
or may have acquired knowledge of during the performance of said work. The
Employee shall not, during or after the term of Employee's employment with the
Company (the “Term”), disclose all or any part of the Confidential information
to any person, firm, corporation, association, or any other entity for any
reason or purpose whatsoever, directly or indirectly, except as may be required
pursuant to his employment hereunder, unless and until such Confidential
Information becomes publicly available other than as a consequence of the breach
by the Employee of his confidentiality obligations hereunder. In the event of
the termination of his employment, whether voluntary or involuntary and whether
by the Employer or the Employee, the Employee shall deliver to the Employer all
documents and data pertaining to the Confidential Information and shall not take
with him any documents or data of any kind or any reproductions (in whole or in
part) or extracts of any items relating to the Confidential Information.


In the event that the Employee receives a request or is required (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to disclose all or any part of the Confidential Information,
the Employee agrees to (a) promptly notify the Employer in writing of the
existence, terms and circumstances surrounding such request or requirement,



--------------------------------------------------------------------------------



(b) consult with the Employer on the advisability of taking legally available
steps to resist or narrow such request or requirement, and (c) assist the
Employer in seeking a protective order or other appropriate remedy. In the event
that such protective order or other remedy is not obtained or that the Employer
waives compliance with the provisions hereof, the Employee shall not be liable
for such disclosure unless disclosure to any such tribunal was caused by or
resulted from a previous disclosure by the Employee not permitted by this
Agreement.


2. INTELLECTUAL PROPERTY OF EMPLOYER


During the Term, the Employee shall promptly disclose to the Employer or any
successor or assign, and grant to the Employer and its successors and assigns
without any separate remuneration or compensation other than that received by
him in the course of his employment, his entire right, title and interest in and
to any and all inventions, developments, discoveries, models, or any other
intellectual property of any type or nature whatsoever (“Intellectual
Property”), whether developed by him during or after business hours, or alone or
in connection with others, that is in any way related to the business of the
Employer, its successors or assigns. This provision shall not apply to books or
articles authored by the Employee during non-work hours, consistent with his
obligations under this Agreement, so long all such books or articles (a) are not
funded in whole or in party by the Employer, and (b) do not contain any
Confidential Information or Intellectual Property of the Employer. The Employee
agrees, at the Employer's expense, to take all steps necessary or proper to vest
title to all such Intellectual Property in the Employer, and cooperate fully and
assist the Employer in any litigation or other proceedings involving any such
Intellectual Property.


3. NON-COMPETITION BY EMPLOYEE AND RESTRICTIVE COVENANT


During the Term and for a period of six (6) calendar months after the
termination of the Employee’s employment for any reason (the “Restricted
Period”), the Employee shall not, directly or indirectly, either as a principal,
agent, employee, employer, stockholder, partner or in any other capacity
whatsoever: engage or assist others who engage, in whole or in part, in any
business or enterprise that is directly competitive with (x) the business that
the Company engaged in during the period of the Employee's employment with the
Company, currently net leased real estate investments, or (y) any product,
service or business as to which the Company has actively begun preparing to
develop at the time of Employee's separation from the Company.


During the Term and the Restricted Period, the Employee shall not, directly or
indirectly, either as a principal, agent, employee, employer, stockholder,
partner or in any other capacity whatsoever: (a) have any contact with any
investor, advisor or registered financial representative which was an investor,
or advisor or registered financial representative of an investor, of the Company
during the period of my employment or which the Company was actively pursuing as
a potential investor, advisor or registered financial representative of a
potential investor at the time my employment terminates, for the purpose of
pursuing activities with that investor, advisor or registered financial
representative which are competitive with or similar to the relationship between
the Company and that investor, or (b) without the prior written consent of the
Board, engage (including as an employee or independent contractor) or solicit
the services of, or assist others in engaging or soliciting the services of, any
individual who has provided services to the Company (including as an employee or
an independent contractor) at any time while the Employee was employed by the
Company.


Nothing in this Section 3 shall prohibit Employee from making any passive
investment in a public company, or where he is the owner of five percent (5%) or
less of the issued and outstanding voting securities of any entity, provided
such ownership does not result in his being obligated or required to devote any
managerial efforts. The Employee agrees to secure prior written consent from the
Chief Compliance Officer of the Company for any outside business activity
described in the Written Supervisory Procedures.


The Employee agrees that the restraints imposed upon him pursuant to this
Section 3 are necessary for the reasonable and proper protection of the Company
and its subsidiaries and affiliates, and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area. The parties further agree that in the event that any provision
of this Section 3 shall be determined by any court of competent jurisdiction to
be unenforceable by reason of its being extended over too great a



--------------------------------------------------------------------------------



time, too large a geographic area or too greatly a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.


4. EMPLOYER PROPERTY


Employee shall be responsible for the safekeeping of any equipment or property
provided by Employer, including but not limited to furniture, supplies, records,
documents, cellular phones, laptop computers, desktop computers, printers, fax
machines, answering machines, computer software, manuals, etc., and shall
reimburse Employer or replace the equipment or property if any is lost or stolen
while in Employee's possession.


Upon termination of Employee's employment with Employer, Employee shall turn
over to Employer upon demand all such equipment and property provided by
Employer. Employee must also return to Employer all Employer files, records and
keys issued.


5. INJUNCTIVE RELIEF


Employee and Employer agree that any breach by Employee of the covenants and
agreements contained in any Section of this Agreement will result in irreparable
injury to Employer for which money damages could not adequately compensate
Employer and therefore, in the event of any such breach, Employer shall be
entitled (in addition to any other rights or remedies which Employer may have at
law or in equity, including money damages) to have an injunction issued by any
competent court of equity enjoining and restraining Employee and/or any other
person involved therein from continuing such breach. If Employer resorts to the
courts for the enforcement of any of the covenants or agreements contained
herein, or if such covenants or agreements are otherwise the subject of
litigation between the parties, Employee shall be liable for Employer's
reasonable attorneys' fees and legal expenses, and then any limiting term of
such covenants and agreements shall be extended for a period of time equal to
the period of such breach, which extension shall commence on the later of (a)
the date of which the original (unextended) term of such covenants and
agreements is scheduled to terminate or (b) the date that the final court
(without further right of appeal) enforces such covenant or agreement.


6. CONTINUING EFFECT OF OTHER PROVISIONS IN EVENT OF PARTIAL INVALIDITY


Employee further agrees that a breach of any agreement, whether written or oral,
between Employer and Employee or any other actionable conduct by Employee, or
any defense, set-off or counterclaim by Employee against Employer, or any other
related rights Employee has against Employer will have no effect on any or all
of the terms and provisions of the restrictive covenants and other agreements
contained herein or on their enforceability and validity. If any portion of the
covenants or agreements contained in this Agreement, or the application thereof,
is construed to be invalid or unenforceable then the other portions of such
covenants or agreements or the application thereof shall not be affected and
shall be given full force and effect without regard to the invalid or
unenforceable portions. If any covenant or agreement therein is held to be
unenforceable because of the area covered or the duration thereof, such covenant
or agreement shall then be enforceable in its reduced form. If any of the
provisions hereof violate or contravene the applicable laws of any jurisdiction,
such provisions shall be deemed not to be a part of this Agreement with respect
to such jurisdiction only, and the remainder of this Agreement shall remain in
full force and effect in such jurisdiction and this entire Agreement shall
remain in full force and effect in all other jurisdictions.


7. BENEFIT TO SUCCESSORS OF EMPLOYER AND APPLICABLE LAW


This Agreement shall inure to the benefit of Employer and its successors and
assigns. If any action at law or in equity is necessary to enforce or interpret
the terms of this Agreement, Employer shall be entitled to reasonable attorneys'
fees, costs, and necessary disbursements if Employer prevails in such action.
This Agreement shall be construed and enforced in accordance with the laws of
the New York State. If required by the context of this Agreement, singular
language shall be construed as plural, plural language shall be construed as
singular, and the gender of personal pronouns shall be construed as masculine,
feminine or neuter. This



--------------------------------------------------------------------------------



Agreement supplements and does not supersede and is in no way in diminution of
any other agreements(s), entered into by Employee regarding the subject matter
hereof or containing provisions the same as or similar in nature hereto, and
this Agreement and all such agreements shall remain in full force and effect,
independent of one another, and the provisions most restrictive to Employee of
this Agreement and all such agreements shall be the controlling provisions that
are applicable to Employee.


Employee represents, warrants and covenants that employee is not a party to or
bound by any agreement with any third person or entity and/or is not otherwise
bound by law which would in any way restrict, inhibit or limit Employee's
ability to fully render and perform all services requested by Employer,
including but not limited to, fully contacting and dealing with all customers
and suppliers in all marketplaces, fully advising Employer about processes and
methods, fully using and disclosing all information about suppliers, customers,
processes and methods of which Employee may have knowledge, and keeping Employer
fully informed of such, and/or which would in any way restrict, inhibit or limit
Employee’s ability to fully compete with any third person or entity seeking in
any way to restrict, inhibit or limit Employee from fully rendering and
performing all services requested by Employer, including but not limited to,
those set forth above, and/or seeking damages as a result thereof. Employee
hereby agrees to indemnify and hold harmless Employer from any and all claims,
liabilities, losses, damages and/or expenses with respect thereto including but
not limited to reasonable attorneys' fees. Employee hereby acknowledges that he
fully understands that Employer's employment of Employee is conditioned upon
Employee's ability to fully render and perform all services requested of him
without any restriction, hindrance or limit by any third person or entity.


IN WITNESS WHEREOF, Employee has executed this Agreement with intent to be
legally bound as of December 16, 2014, the date of the Original Agreement.


EMPLOYEE:


Signature: /s/ Gavin Brandon
Printed Name: Gavin Brandon
Date: May 11, 2015



